           Case 1:21-cv-01837-PGG Document 20
                                           19 Filed 07/20/21
                                                    07/16/21 Page 1 of 1




                                                    600 Third Avenue, 22nd Floor | New York, NY 10016-1915 | bsk.com

                                                                                            GREGORY B. REILLY
                                                                                                 greilly@bsk.com
                                                                                                  P: 646.253.2330
                                                                                                  F: 646.253.2301
July 16, 2021
                                              MEMO ENDORSED:
VIA ELECTRONIC CASE FILING                    The application is granted. The initial pretrial conference
                                              scheduled for July 22, 2021 is adjourned July 29, 2021 at
Hon. Paul G. Gardephe                         9:45 a.m.
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

                 Re:   Sesay v. Execu-Search Group, LLC, et al.
                                                                                  Dated: July 20, 2021
                       Case No. 1:21-cv-1837(PGG)(KHP)

Dear Judge Gardephe:

        I am lead counsel for the Defendants The Execu-Search Group, LLC and Kyle Mattice
(“Defendants”) in the above-referenced action. I respectfully submit this letter to request an
adjournment of the initial pre-trial conference, which the Court recently moved from July 15, 2021
to July 22, 2021.

        The reason for this request is that I have a scheduling conflict on July 22, 2021 as I was
previously ordered to appear for oral argument on a client’s motion to dismiss pending in New
York Supreme Court (Nassau) in the matter Thomas v. Garden City Park/Water Fire District,
Index No. 604169/2021. Plaintiff’s counsel consents to the requested adjournment. If it is of
assistance, I note that all parties’ counsel are available the following Thursday morning, July 29th.

        Thank you for your consideration.


Respectfully Submitted,

 BOND, SCHOENECK & KING, PLLC




 Gregory B. Reilly, Esq.

cc: Clara Lam, Esq. (Counsel for Plaintiff)



12776590.1 7/16/2021
12776590.1 7/16/2021
